Case 1:20-cv-00236-CCR Document 34 Filed 12/02/20 Page 1 of 1

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

 

NARENCO, LLC,

ORDER GRANTING JOINT
Plaintiff, MOTION TO EXTEND MEDIATION
DEADLINE TO MARCH 30, 2021
Vv.
Risen Energy America, Inc., Case No, 1:20-CV-00236-CCR

Defendant.

 

 

Having considered the Parties’ Joint Motion to Extend the Mediation Deadline to
March 30, 2021, and for good cause appearing;

IT IS ORDERED geranting the Joint Motion and extending the mediation deadline
to March 30, 2021.

DONE this _36°* day of Aveeude’ , 2020.

 

 

Chiistina Reiss, Distr ict Judge
United States District Court

 

 

 
